On an application for a rehearing the following additional opinion was filed: Per Curiam : In the petition for a rehearing it is urged that the court has misapprehended the facts involved in the case, in regard to the date of a lease of the premises from Hardin to Wakeman, and hence the conclusion reached in the opinion is erroneous. The defendants, for the purpose of defeating the title read in evidence by Hardin, attempted to establish a paramount title in Wakeman, who was also a plaintiff in the action, which they had acquired after the action of ejectment was commenced. ■ In order to establish this title, they read in evidence a register’s certificate of entry, dated March 25, 1836, to Wm. B. Egan, for the premises. This Avas folloAved by a patent to Egan, dated October 1, 1839. Second, a certified copy of a deed from Egan to Maurice Wakeman, dated July 7, 1836. This deed embraced the land in question, and also lands in Cook county, and it Avas recorded in Cook county July 18, 1836, but Avas never recorded in Will county; but a certified copy was recorded in Will county March 2, 1861. Proof was made that Wakeman paid all taxes on the land for seven successive years, while it was vacant and unoccupied, the first receipt bearing date February 6, 1849, and the last one January 21, 1861. A deed was then read in evidence, dated June 29, 1869, from Maurice Wakeman to Thomas Lord, and also a deed from Lord to one of the defendants, dated January 12, 1871. It appears, from the evidence, that the land was vacant until the summer of 1860, when Hamilton and Perry went upon the land as squatters, and made some slight improvements. Hardin obtained a deed of the land of Brower and Wyncoop on the 13th day of August, 1860, and on the 18th day of September, óf the same year, he leased the north half of the section to Hamilton, and on the 29th day of October, 1860, he leased the south half to Perry. The defendants, for the purpose of establishing the fact that Wakeman obtained possession of the laud under his color of title and payment of taxes, introduced evidence to prove that Hardin leased the land of Wakeman, by a written lease, bearing date August 1, 1860. The evidence is conclusive that a lease was executed bearing that date. M. D. Ogden testified that the lease was prepared in his office. “ The contents of the lease from Wakeman to Hardin were as follows: The date was August 1, 1860. The whole of section 3, town 33 north, range 10, east of the third principal meridian, was leased by Wakeman to Hardin, for a term of three years, and Hardin was to pay all taxes during the term. * * * The lease was actually prepared July 25, 1861, and delivered between the 16th and 20th of October, 1861; but it was antedated August 1, 1860, so as to appear to have been executed before the ejectment suits of Williams and Beckley were commenced.” Charles H. Heed testified, in substance, that in the fall of 1860 he was employed by Beckley and Williams to bring suit to recover the possession of the land in controversy, against Hamilton and Perry; that he commenced suits in the circuit court of the United States for the Northern District of Illinois. The suits were tried in 1865. On the trial he read in evidence a chain of title from the United States to Williams and Beckley. The defence was conducted by Messrs. Holbrook & Coventry, who introduced a deed from Egan to Wakeman, a lease from Wakeman to Hardin, and a lease from Hardin to Hamilton and Perry. They also proved the payment of taxes by Wakeman for seven successive years, while the land was vacant and unoccupied, and possession by Wakeman through the lease to Hardin. Reed also testified that Hardin was present at the trial; that the lease bore date August 1, 1860, and was offered in evidence by Holbrook; that on the evidence thus introduced he was defeated in his action, and judgment rendered for the defendants. He further testified: “I undertook to defeat the lease by proving by John D. Brown that the tenants were squatters, as they had admitted to him. The execution of the lease was proven by somebody. It was the lease that determined the suit. The lease was dated before the suits were commenced, and Holbrook did not state to the court that the lease was antedated.” From this testimony it is apparent that Hardin, after he had obtained possession of the land by leasing to Hamilton and Perry, voluntarily took a lease of Wakeman, and thus assumed the relation of tenant, instead of owner of the fee. How, conceding that the lease was not delivered and did not become obligatory upon Hardin and Wakeman until October, 1861, although it was dated August 1, 1860, that fact could not change the rights of the parties. In October, 1861, when the lease was delivered, Hamilton and Perry were still in possession of the land under Hardin, as his tenants, and when he, at that time, took a lease of Wakeman, he changed his relation from that of landlord to a tenant, and his possession became the possession of Wakeman. From that time Wakeman, by virtue of the leases, must be regarded in the possession of the land under color of title, which, united with his seven years’ payment of taxes while the land was vacant, established a paramount title in him as against Hardin, or any other person not under disability; and we are aware of no principle of law which would preclude the defendants from acquiring the title of Wakeman, and using it to defeat a recovery in ejectment as against Hardin. We did not regard the date of the lease a material question when the case was before us on the original hearing, nor do we so regard it now. Whatever may have been the private motive or object of Hardin in becoming a party to the lease, can have no bearing on the question: The effect of the lease, after it was executed by the parties, was to place Wakeman in the possession of the land under his title, and although Hardin may not have anticipated the results which might follow from the step thus taken, he, and he alone, is responsible for the act. The plaintiff, on the trial, offered to prove the contents of a record of a deed which was recorded in the recorder’s office of Cook county, and also the contents of a certified copy from the record, executed by Maurice Wakeman to Ebenezer Dimon, on the 26th day of April, 1837, which was recorded in Cook county May 19, 1837, conveying the lands in controversy, and also lands in Cook county. This deed was never recorded in Will county, nor was a certified copy thereof recorded iu Will county. The defendants objected to the evidence for “ incompetency.” The court sustained the objection, and the evidence was not admitted. We held, on the original hearing, that the decision was correct, and in the petition for a rehearing it is urged that this ruling is erroneous. Had a certified copy of the deed been recorded in Will county, as prescribed by section 29, chapter 30, Rev. Stat. 1874, p. 278, then a certified copy from that record would have been competent evidence. The original deed, if produced, would have been competent evidence. But we have been furnished with no authority which would sanction the introduction of parol evidence of the contents of the record, or the contents of a certified copy from the record, and we know of no such- authority. But it is said the objection made to the evidence was not sufficiently specific. If the evidence was incompetent, as it seems to have been, then the objection was sufficiently broad to present the question, and that was all that could be required. We are satisfied with the judgment rendered in the case*, and the petition for a rehearing will be denied. Rehearing denied.